Opinion filed August 13, 2020




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-20-00063-CV
                                    __________

         IN THE INTEREST OF I.M. AND R.P., CHILDREN


                     On Appeal from the 326th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 9428-CX


                      MEMORAND UM OPI NI ON
      This is an appeal from a final order in which the trial court terminated the
parental rights of the parents of I.M. and R.P. See TEX. FAM. CODE ANN. § 161.001
(West Supp. 2019). The mother filed a notice of appeal. We affirm.
      Appellant’s court-appointed counsel has filed a brief in which he
professionally and conscientiously examines the record and applicable law and
concludes that the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
        Appellant’s counsel provided Appellant with a copy of the brief. Appellant
was informed of her right to review the record and file a pro se response to counsel’s
brief. In compliance with Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App.
2014), counsel provided Appellant with a copy of the complete appellate record. We
conclude that Appellant’s counsel has satisfied his duties under Anders, Schulman,
and Kelly. Appellant has not filed a pro se response to counsel’s Anders brief.
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal is
frivolous. We note that counsel has not filed a motion to withdraw in this court,
which may have been premature if it had been filed in this court, and that “appointed
counsel’s obligations can be satisfied by filing a petition for review that satisfies the
standards for an Anders brief.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016).
        We affirm the trial court’s order of termination.


                                                                   PER CURIAM


August 13, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2